106 F.3d 394
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Benjamin SAWYER, Jr., a/k/a Big Ben, Defendant--Appellant.UNITED STATES of America, Plaintiff--Appellee,v.Keith C. WARD, Defendant--Appellant.
Nos. 96-7527, 96-7534.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 9, 1997.Decided Jan. 24, 1997.

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.  Rebecca B. Smith, District Judge.  (CR-92-88)
Benjamin Sawyer, Jr., Keith C. Ward, Appellants Pro Se.  Charles Dee Griffith, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Benjamin Sawyer, Jr. and Keith C. Ward appeal the district court's order denying their motions to reconsider its earlier denial of their motions to modify their sentences under 18 U.S.C. § 3582(c)(2) (1994).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Sawyer, CR-92-88 (E.D. Va.  Sept. 4 & 17, 1996);  United States v. Ward, CR-92-88 (E.D. Va.  Sept. 9 & 18, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED